Case 20-01362      Doc 33      Filed 06/05/20 Entered 06/05/20 14:38:07        Desc Main
                                 Document     Page 1 of 1



                 IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    In Re:                               )     Case No.: 20-01362
                                         )
    Leixy L Blue                         )     Chapter 13
                                         )
                                         )     Judge Deborah L. Thorne
                   Debtor(s)             )



                                   Notice of Objection



    The Debtor objects to the Motion for Relief from the Automatic Stay as to 2353
    Buckingham Ave, Westchester, IL 60154.




                                                         David H. Cutler,
                                                         Attorney for the Debtor


                                                         /s/ David H. Cutler
                                                         By: David H. Cutler




    Cutler & Associates, Ltd.
    David H. Cutler
    Attorney for the Debtor
    4131 Main St.
    Skokie, IL 60076
    Phone: (847) 673-8600
